                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                 LANSING DIVISION


DESIGN BASICS, LLC,

              Plaintiff,
                                                      Case No.: 1:17-cv-888
v
                                    Hon. Paul L. Maloney
PAGEANT HOMES, INC., LEGG LUMBER
COMPANY, CITIZENS BUILDERS SUPPLY   Mag. Ray Kent
COMPANY, ALLEGAN LUMBER CO., INC.,
LANSING LUMBER COMPANY, MARSHALL
LUMBER COMPANY, and MARION LUMBER &
SUPPLY COMPANY, INCORPORATED,

              Defendants.

                                CONSENT JUDGMENT
                      At a session of said Court held in the U.S. District
                      Court, Western District of Michigan, Kalamazoo,
                      Michigan on May 31, 2019

                      PRESENT:       Hon. Paul L. Maloney
                                     United States District Court Judge
IT IS ORDERED:

Judgment in favor of Plaintiff against Defendant Pageant Homes, Inc. in the amount of One Million
and 00/100 Dollars ($1,000,000.00).

                                              /s/ Paul L. Maloney
                                             ___________________________
                                             Hon. Paul L. Maloney
                                             United States District Court Judge

APPROVED AS TO FORM AND CONTENT; NOTICE OF ENTRY WAIVED:

LaDue Curran & Kuehn LLC                            Fraser Trebilcock

By:    /s/ Sean J. Quinn                            By: /s/ Thaddeus E. Morgan
       Sean J. Quinn                                        Thaddeus E. Morgan (P47394)
       100 East Wayne Street, Suite 300                     124 W. Allegan, Suite 1000
       South Bend, IN 46601                                 Lansing, Michigan 48933
       (574) 968-0760                                       (517) 482-5800
       Attorneys for Plaintiff                              Attorneys for Defendants
